Atkinson, J.
1. A landlord can not recover in a suit for damages against a railroad company for failure to keep in good repair a Stock-guard, where the sole damage alleged is to the crop of a tenant.
2. The right of action given by the Civil Code, §§ 2699 et seq., is a statutory right, and applies only to the owner of the land, and not to a tenant. Florida etc. R. Co. v. Judge, 100 Ga. 600 (28 S. E. 379); Hardin v. Chattanooga Southern R. Co., 113 Ga. 357 (38 S. E. 839); Alabama Great Southern R. Co. v. Fowler, 104 Ga. 148 (30 S. E. 243); Southern R. Co. v. Harrell, 104 Ga. 602 (30 S. E. 821).
3. Under the principles above announced, and the former decisions of this court, the action was subject to general demurrer.

Judgment reversed.


All the Justices concur, except Bill, J., not presiding.